Case 3:16-cv-02435-BRM-DEA Document 335 Filed 07/14/20 Page 1 of 2 PagelD: 5902

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

AGNES LAWSON, et al.,
Plaintiffs,
V. : Civil Action No.: 3:16-cv-2435-BRM-DEA
PRAXAIR, INC., et al.,

Defendants.

 

THIS MATTER comes before the Discovery Master on application filed by Plaintiffs
addressed to various disputes between Plaintiffs and Defendants and Third-Party Plaintiffs
Praxair, Inc., Praxair Distribution, Inc. (PDI) and Praxair Distribution Mid-Atlantic, LLC (PDMA)
(collectively, “Praxair”), and tangentially defendant Western. Having reviewed the issues

presented and the parties’ arguments, for the reasons that follow, on this 13th day of July , 2020,

it is hereby ORDERED as follows:

1. Plaintiffs first contend that Praxair’s objections to Requests 1, 4, 8, 9, and 12 of plaintiffs’
Eighth Set of Requests for Production of Documents should be stricken and Praxair compelled to
produce the responsive documents. Praxair argues these requests seek specifically identified
documents regarding either safety policies, oxygen safety, or Praxair’s procedure for corrective
actions. Praxair objects, primarily on the basis that plaintiffs have not satisfied their burden of
demonstrating the information sought is relevant to plaintiffs’ claims. Praxair also takes issue

with plaintiffs’ request that it produce “all versions” of the various documents.

Plaintiffs’ application is GRANTED as to Requests 1, 4, and 8. Requests 1 and 4 appear to
reasonably relate to Praxair’s safety standards, while Request 8 concerns Praxair’s standard for
supplier qualifications, and are thus arguably designed to lead to admissible evidence in this case.
However, Praxair shall only be required to produce the final, published version of these
documents. Plaintiffs’ application is DENIED as to Request 9, which seeks a video from 2001 that

predates the design and manufacture of the Grab ‘n Go Vantage product that is specifically at
Case 3:16-cv-02435-BRM-DEA Document 335 Filed 07/14/20 Page 2 of 2 PagelD: 5903

issue in this case, and as to Request 12, which Praxair represents does not mention the Grab ‘n
Go Vantage and hence is irrelevant to this case. However, as to Request 12, in lieu of producing
that document, Praxair shall provide an affidavit or certification from a qualified representative

confirming it is unrelated to a product that is substantially similar to the Grab ‘n Go Vantage.

2. Plaintiffs’ application to compel Praxair and Western to produce Shaun LaGrange’s
deposition transcript from a prior case, i.e., Western Enterprises Inc. v. Buckeye Rubber &
Packaging Co. et al., or alternatively for the court reporter’s information, is DENIED. | note that,
on October 18, 2019, | essentially denied plaintiffs’ application for this relief, and Mr. LaGrange
was deposed by plaintiffs five days later. Now, some nine months later, plaintiffs have failed to
establish a continued need for Mr. LaGrange’s prior deposition testimony or any persuasive

reason why | should revisit my previous ruling.

3. Finally, plaintiffs seek to compel Praxair to un-redact and Reproduce Documents PRAXAIR
101823 and 1011606. As to 101823, the parties have agreed upon a stipulation to resolve this
issue, and accordingly this request is DENIED AS MOOT. As to 1011606, plaintiff appears to have
previously challenged Praxair’s redaction. In that regard, on October 18, 2019, | required Praxair
to certify that all redactions on the documents previously produced in discovery relate only to
products that are not substantially similar to the product at issue in this case. Praxair thereafter
provided the required certification on November 1, 2019. Consequently, plaintiffs’ application
that Praxair produce an unredacted copy of 1011606 is DENIED. -

SA &
yy

Harry G. Carroll, J.A.D. (Ret.), Discovery Master
